DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions 
Applicant's election, without traverse, of Species D.I of which claims read upon 1-6 in the “Response to Election / Restriction Filed - 11/01/2021”, is acknowledged 
This office action considers claims 1-15 pending for prosecution, of which, non-elected claims 7-15 are withdrawn, and elected claims 1-6 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (54; Fig 10; [0068] = (element 54; Figure No. 10; Paragraph No. [0068]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No." shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  BOILLOT FRANÇOIS-XAVIER et al. (WO 2014096655 A1; hereinafter Boillot)
Claim 1: Boillot teaches a hinged device with out-of-plane movement comprising at least a MEMS and/or NEMS device (Figs 10,7), said hinged device comprising (see the entire document that shares the common label; figs 1, 6-7,10. specifically, Fig 10, and as cited below):

    PNG
    media_image1.png
    455
    608
    media_image1.png
    Greyscale

 a first part (54/64; anchoring zone; fig 10/7), a second part (mobile mass 51), the second part being hinged so as to be able to rotate with respect to the first part about an axis of rotation (Y, 500) contained in a plane parallel to a mean plane of the device, 
at least one hinging element (580; Fig 6) connecting the first part (54) and the second part (51) and stressed flexurally (580: which is deformable in bending, and a pair of second deformable elements 57 which are deformable in torsion); 
at least one sensing element (strain gauges 3; Figs 6/7) extending between the first part and the second part  and being intended to be deformed during the movement of the second part relative to the first part (construed from: connected on one side to an anchoring zone, not shown, and on the opposite side, to a lateral face of the moving mass perpendicular to the y axis and located closest to the pivot axis), 
at least one blade (57; Fig 6) extending perpendicularly (at least thickness potion of 57) to the mean plane of the hinged device and parallel to the axis of rotation (Y), 
said at least one blade (57) connecting the first part (54) and the second part (51) and being intended to be stressed torsionally (construed from deformable elements 57 which are deformable in torsion) during the movement of the second part (51) relative to the first part (54), said at least one blade (57) being arranged (Fig 6) between the hinging element (580) and the sensing element (3) in a direction that is orthogonal to the mean plane (Y) of the device.
Claim 2: Boillot as applied to the hinged device according to claim 1, wherein the hinging element (580) has a very low angular stiffness compared to that produced by the sensing element (3) and has a very high compression stiffness compared to that of the sensing element (construed from Advantageous section).  
Claim 3: Boillot as applied to the hinged device according to claim 1, wherein the hinging element (580) has a dimension (Fig 6) in Preliminary Amendmenta direction perpendicular to the mean plane  of the device that is small compared to that in the direction of the axis of rotation (500, Y).  
Claim 4: Boillot as applied to the hinged device according to claim 1, wherein the second part (51) has a dimension (vertical portion Fig 10) in a direction orthogonal to the mean plane of the hinged device (580) that is very large compared to that of the hinging element (580) and of the sensing element (3).  
Claim 5: Boillot as applied to the hinged device according to claim 1, comprising two blades (construed from Fig 10, Left<> right) which are intended to be torsionally-stressed.  
Claim 6: Boillot as applied to the hinged device according to claim 1, wherein (construed from Fig 10, that is monolithically integrated) the hinging element (580) and/or the sensing element (3) is or are formed in one piece with the first part (57) and the second part (51).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Suzuki; Junji et al. (US 20100253925 A1) discloses Claim 1: Suzuki teaches a hinged device (6)) with out-of-plane movement comprising at least a MEMS and/or NEMS device (DMD), said hinged device comprising (see the entire document that shares the common label; figs 1-11B. specifically, Fig 4 [0068+], and as cited below): a first part (14; [0068]), a second part (4), the second part being hinged so as to be able to rotate with respect to the first part about an axis of rotation (Figs 6a-6b) contained in a plane parallel to a mean plane (principal plane [0021,0069]) of the device, at least one hinging element (2; [0008]) connecting the first part [14) and the second part (4) and stressed flexurally (construed from [0074] it’s mechanically connection to a portion of the deflectively deformable area of the plate-shaped member 2 via the connecting portion 11); at least one sensing element (comprising contact, electrode 3, predetermined angle; Fig 6A-6B; [0060-0061]) extending between the first part and the second part (4) and being intended to be deformed during the movement of the second part (4) relative to the first part (2), at least one blade (11; ;[0074]) extending perpendicularly (fig 6a) to the mean plane of the hinged device and parallel to the axis of rotation, said at least one blade (11) connecting the first part (14) and the second part (4) and being intended to be stressed torsionally ([0101]) during the movement of the second part (4) relative to the first part (14), said at least one blade (11) being arranged between the hinging element (2) and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.